COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO.
2-03-144-CV
 
IN RE BERT HUGHES GIBBS   
       
       
       
       
       
       
    
RELATOR
 
------------
ORIGINAL PROCEEDING
------------
OPINION
------------
       
The court has considered relator's petition for writ of habeas corpus and is of
the opinion that relief should be denied.  Accordingly, relator's petition
for writ of habeas corpus is denied.
 
                                                                       
PER CURIAM
 
PANEL A: CAYCE, C.J.; HOLMAN and GARDNER,
JJ.
 
DELIVERED: May 30, 2003